 
Exhibit 10.2


AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION,
PREFERENCES AND RIGHTS
of
SERIES A CONVERTIBLE PREFERRED STOCK
of
FUND.COM INC.
(Pursuant to Section 151 of the
Delaware General Corporation Law)


FUND.COM INC., a corporation organized and existing under the laws of the State
of Delaware (the "Corporation"), the certificate of incorporation of which was
filed in the office of the Secretary of State of Delaware on November 5, 2004
under the name Eastern Services Holdings, Inc., as amended and restated on
January 15, 2008 and as further amended and restated on September 2, 2009,
hereby certifies that the Board of Directors of the Corporation (the "Board of
Directors" or the "Board"), pursuant to authority of the Board of Directors as
required by Section 151 of the Delaware General Corporation Law, and in
accordance with the provisions of its Certificate of Incorporation and Bylaws,
each as amended and restated through the date hereof, has and hereby authorizes
the filing of this Amended and Restated Certificate of Designation, Preferences
and Rights of the Series A Convertible Preferred Stock of the Corporation, which
was originally filed in the office of the Secretary of State of Delaware on
January 19, 2010, for purposes of authorizing a series of the Corporation's
previously authorized 10,000,000 shares of preferred stock, par value $0.001 per
share (the "Preferred Stock"), and hereby states the designation and number of
shares, and fixes the relative rights, preferences, privileges, powers and
restrictions thereof, as follows:


I. DESIGNATION AND AMOUNT


The designation of this series, which consists of Four Hundred Thousand
(400,000) shares of Preferred Stock, is the Series A Preferred Stock (the
"Series A Preferred Stock") and the stated value amount shall be One Hundred
Dollars ($100.00) per share (the "Stated Value ").


II. CERTAIN DEFINITIONS


Unless otherwise defined in this Certificate of Designations, all capitalized
terms, when used herein, shall have the same meaning as is defined in the
Subscription Agreement.  For purposes of this Certificate of Designation, in
addition to the other terms defined herein, the following terms shall have the
following meanings:


A            “Affiliates” of any particular Person means any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person.  For purposes of this
definition, “ control ” (including the terms “ controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


B.           “Bloomberg” shall mean Bloomberg, L.P. (or any successor to its
function of reporting stock prices).
 
 
1

--------------------------------------------------------------------------------


 
 
C.           "Business Day" means any day, other than a Saturday or Sunday, or a
day on which banking institutions in the State of New York are authorized or
obligated by law, regulation or executive order to close.


D.           “Common Stock” means the Class A common stock, $0.001 par value per
share, of the Corporation, together with any securities into which the Common
Stock may be reclassified.
 
E.           “Conversion Price” shall mean One Dollar and Fifty Cents ($1.50)
per share, as the same may from time to time be adjusted pursuant to this
Certificate of Designations.
 
      F.       “Conversion Shares” shall mean that number of shares of Class A
Common Stock of the Corporation issuable upon conversion of any or all all of
the Series A Preferred Shares issued pursuant to this Certificate of
Designation, as shall be calculated by dividing (a) the product of multiplying
(i) the number of shares of Series A Preferred Shares being converted by (ii)
the $100.00 Stated Value of each such Series A Preferred Share, by (ii) the
Conversion Price then in effect.
 
G.           “Convertible Securities” shall have the meaning as defined in
Article VIII, Section F(ii) of this Certificate of Designations.


H.           “Dilutive Issuance” shall have the meaning as defined in Article
VIII, Section E of this Certificate of Designations.
 
I.            “Holder” shall mean the collective reference to the any one or
more holder(s) of Series A Preferred Shares.
 
J.           “Indebtedness” shall mean the collective reference to (i) all
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Corporation or any Subsidiary of any kind or nature, present or future,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including, without limitation, those acquired by
assignment, purchase, discount or otherwise), whether absolute or contingent,
due or to become due, and however acquired, including all interest, charges,
expenses, commitment, facility or other fees, attorneys’ fees, and any other sum
properly chargeable to the Corporation under any of the foregoing, (ii) any and
all other indebtedness secured by the assets of the Corporation or any
Subsidiary, (iii) any and all other obligations designated as “senior
indebtedness” or “secured indebtedness” by the terms thereof, (iv) any and all
leases which, under generally accepted accounting principles would be
capitalized on the balance sheet of the Corporation or any Subsidiary, and (vv)
any and all other indebtedness incurred in connection with the amendment,
restatement, refinancing or replacement of any of the foregoing.


K.           “Issuance Date" means one (1) Business Day following the date of
the filing of this Certificate of Designations with the Secretary of State of
the State of Delaware.


L.           "Majority Holders" means the Holders of a majority of the then
outstanding Series A Preferred Shares.
 
M.     “Market Price” means, as of any Trading Day, (i) the last reported sale
prices for the Common Stock on a national securities exchange which is the
principal trading market for the Common Stock as reported by Bloomberg or (ii)
if no national securities exchange is the principal trading market for the
Common Stock, the average of the last reported sale prices on the principal
trading market for the Common Stock as reported by Bloomberg, or (iii) if market
value cannot be calculated as of such date on any of the foregoing bases, the
Market Price shall be the fair market value as reasonably determined in good
faith by (A) the Board of Directors of the Corporation, or (B) at the option of
a majority-in-interest
 
2

--------------------------------------------------------------------------------


 
of the holders of the outstanding Series A Preferred Shares by an independent
investment bank of nationally recognized standing in the valuation of businesses
similar to the business of the Corporation.  The manner of determining the
Market Price of the Common Stock set forth in the foregoing definition shall
apply with respect to any other security in respect of which a determination as
to market value must be made hereunder.


N.           “National Securities Exchange” means any one of the New York Stock
Exchange, the NYSE Amex Exchange, the NASDAQ Capital Market, the OTC Bulletin
Board or any other national securities exchange in the United States where the
Corporation’s Common Stock may trade.
 
O.           “Common Stock Deemed Outstanding” shall mean the number of Common
Stock actually outstanding (not including Common Stock held in the treasury of
the Corporation), plus (x) the maximum total number of Common Stock issuable
upon the exercise of the Options, as of the date of such issuance or grant of
such Options, if any, and (y) the maximum total number of Common Stock issuable
upon conversion or exchange of Convertible Securities, as of the date of
issuance of such Convertible Securities, if any.
 


P.           “Original Issue Price” means the U.S. One Hundred ($100.00)
Dollars, representing the Stated Value of each of the Series A Preferred Shares.


Q.           “Stated Value” means One Hundred Dollars ($100.00) per share of
Series A Preferred Shares.
 
R.           “Subsidiary” shall mean any Person means another Person, an amount
of the voting securities, other voting ownership or voting partnership interests
of which is sufficient to elect at least a majority of its Board of Directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
Person.


S.           “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the principal securities exchange or other securities
market on which the Common Stock is then being traded.


III. DIVIDENDS
 
A.           The Series A Preferred Shares shall not pay a dividend; provided
that no cash dividends or distributions shall be declared or paid or set apart
for payment on the Common Stock or any other Junior Securities unless such the
cash dividend or distribution is likewise declared, paid or set apart for
payment on the Series A Preferred Shares.
 


3

--------------------------------------------------------------------------------


 
IV. RESERVATION OF SHARES OF COMMON STOCK


A.           Reserved Amount.   Immediately following the Corporation’s filing
of an Amendment to its Certificate of Incorporation authorizing an increase to
its authorized Common Stock,  the Corporation shall reserve not less than
1,500,000 shares of its authorized but unissued Common Stock for issuance upon
conversion of the Series A Preferred Shares (including any shares that may be
issuable in connection with the adjustment provisions of this Certificate of
Designations), and, thereafter, the number of authorized but unissued Common
Stock so reserved (the "Reserved Amount") shall at all times be sufficient to
provide for the full conversion of all of the Series A Preferred Shares
(including any shares that may be issuable in connection with the adjustment
provisions of this Certificate of Designations) outstanding at the current
Conversion Price thereof, and any anticipated adjustments to such Conversion
Price.


V. RANK


All shares of the Series A Preferred Shares shall rank (i) senior to the
Corporation's Common Stock and any other class of securities which is
specifically designated as junior to the Series A Preferred Shares
(collectively, with the Common Stock, the "Junior Securities"); (ii) pari
passu with any other class or series of Preferred Shares of the Corporation
hereafter created by the Board of Directors of the Corporation specifically
ranking, by its terms, on parity with the Series A Preferred Shares (the "Pari
Passu Securities"); and (iii) junior to any (A) Indebtedness, or (B) other class
or series of Preferred Shares or other capital stock of the Corporation
hereafter created by the Board of Directors of the Corporation specifically
ranking, by its terms, senior to the Series A Preferred Shares (collectively,
the "Senior Securities"), in each case as to distribution of assets upon
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary.


VI. LIQUIDATION PREFERENCE


  A.           In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary, distributions to the stockholders
of the Corporation shall be made in the following manner:


(i)           After payment or provision for payment of any distribution on any
Senior Securities, the Holders of the Series A Preferred Shares shall be
entitled to receive, on a pari passu basis with the holders of the Pari Passu
Securities, and prior and in preference to any distribution of any of the assets
or surplus funds of the Corporation to the holders of the Common Stock by reason
of their ownership of such stock, an amount equal to the sum of (x)One Hundred
Dollars ($100.00) for each share of Series A Preferred Shares then held by them
(the "Initial Series A Liquidation Preference Price"), and (y) an amount equal
to all unpaid dividends on the Series A Preferred Shares, if any.  If upon the
occurrence of a liquidation, dissolution or winding up of the Corporation the
assets and funds thus distributed among the holders of the Series A Preferred
Shares and the Pari Passu Securities shall be insufficient to permit the payment
to such holders of the full liquidation preference amount based on the Initial
Series A Liquidation Preference Price, then the entire assets and funds of the
Corporation legally available for distribution shall be distributed ratably
among the holders of the Series A Preferred Shares and the Pari Passu Securities
in proportion to the preferential amount each such holder is otherwise entitled
to receive.


(ii)           After setting apart or paying in full the preferential amounts
due pursuant to Section VI (A)(i) above, the remaining assets of the Corporation
available for distribution to stockholders, if any, shall be distributed to the
holders of the Series A Preferred Shares, the Series A Preferred Shares and  the
Common Stock on a pro rata basis, based on the number of Common Stock then held
by each Holder, as though all Series A Preferred Shares and Series A Preferred
Shares had been converted into Common Stock immediately prior to the date of
such distribution.
 
 
4

--------------------------------------------------------------------------------


 

 
VII. CONVERSION


  A.            Optional Conversion. Holders of Series A Preferred Stock may at
their option and any time or from time to time following the Issuance Date and
upon not less than 90 days prior written notice by the Holder to the
Corporation, convert all or any portion of their shares of Series A Preferred
Stock into Common Stock Conversion Shares of the Corporation at the Conversion
Price then in effect (an “Optional Conversion”).  In the event of any one or
more conversions of Series A Preferred Stock pursuant to this Article VII(A)
(each a "Conversion") each share of Series A Preferred Stock shall be
convertible into a number of fully paid and non-assessable shares of Common
Stock determined in accordance with the following formula:
 
The Original Issue Price
Conversion Price then in effect

  B.            Mechanics of Conversion. In order to effect an Conversion, a
Holder of shares of Series A Preferred Stock shall: (i) fax (or otherwise
deliver) a copy of the fully executed Notice of Conversion to the Corporation
(Attention: Secretary) and (ii) surrender or cause to be surrendered the
original certificates representing the Series A Preferred Stock being converted
(the "Series A Preferred Stock Certificates"), duly endorsed, along with a copy
of the Notice of Conversion as soon as practicable thereafter to the
Corporation.  Upon receipt by the Corporation of a facsimile copy of a Notice of
Conversion from a Holder, the Corporation shall promptly send, via facsimile, a
confirmation to such Holder stating that the Notice of Conversion has been
received, the date upon which the Corporation expects to deliver the Common
Stock issuable upon such conversion and the name and telephone number of a
contact person at the Corporation regarding the conversion.  The Corporation
shall not be obligated to issue shares of Common Stock upon a conversion unless
either the Series A Preferred Stock Certificates are delivered to the
Corporation as provided above, or the Holder notifies the Corporation that such
Series A Preferred Stock Certificates have been lost, stolen or destroyed and
delivers the documentation to the Corporation required by Article XII. B hereof.


(i)           Delivery of Common Stock Upon Conversion. Upon the surrender of
Series A Preferred Stock Certificates accompanied by a Notice of Conversion, the
Corporation (itself, or through its transfer agent, as appropriate) shall, no
later than the later of (a) the fifth (5th) Business Day following the date of
the Notice of Conversion and (b) the Business Day immediately following the date
of such surrender (or, in the case of lost, stolen or destroyed certificates,
after provision of indemnity pursuant to Article XI B) (the "Delivery Period"),
issue and deliver (i.e., deposit with a nationally recognized overnight courier
service portage prepaid) to the Holder or its nominee (x) that number of shares
of Common Stock issuable upon conversion of such shares of Series A Preferred
Stock being converted and (y) a certificate representing the number of shares of
Series A Preferred Stock not being converted, if any.  Notwithstanding the
foregoing, the Holder of Series A Preferred Stock shall, for all purposes, be
deemed to be a record owner of that number of shares of Common Stock issuable
upon conversion of those shares of Series A Preferred Stock set forth in the
Conversion Notice as at the date of such Conversion Notice.  In addition, if the
Corporation's transfer agent is participating in the Depository Trust
Corporation ("DTC") Fast Automated Securities Transfer program, and so long as
the certificates therefore do not bear a legend (pursuant to the terms of the
Securities Subscription Agreement) and the Holder thereof is not then required
to return such certificate for the placement of a legend thereon (pursuant to
the terms of the Securities Subscription Agreement), the Corporation shall cause
its transfer agent to promptly electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of the Holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission
 
 
5

--------------------------------------------------------------------------------


 
system ("DTC Transfer").  If the aforementioned conditions to a DTC Transfer are
not satisfied, the Corporation shall deliver as provided above to the Holder
physical certificates representing the Common Stock issuable upon conversion.
Further, a Holder may instruct the Corporation to deliver to the Holder physical
certificates representing the Common Stock issuable upon conversion in lieu of
delivering such shares by way of DTC Transfer.


(ii)            Taxes.  The Corporation shall pay any and all taxes that may be
imposed upon it respect to the issuance and delivery of the shares of Common
Stock upon the conversion of the Series A Preferred Stock.


(iii)            No Fractional Shares.  If any conversion of Series A Preferred
Stock would result in the issuance of a fractional share of Common Stock
(aggregating all shares of Series A Preferred Stock being converted pursuant to
a given Notice of Conversion), such fractional share shall be payable in cash
based upon the Series A Conversion Price per share, and the number of shares of
Common Stock issuable upon conversion of the Series A Preferred Stock shall be
the next lower whole number of shares.  If the Corporation elects not to, or is
unable to, make such a cash payment, the Holder shall be entitled to receive, in
lieu of the final fraction of a share, one whole share of Common Stock.


(iv)            Conversion Disputes.   In the case of any dispute with respect
to a conversion, the Corporation shall promptly issue such number of shares of
Common Stock in accordance with subparagraph (i) above as are not disputed. If
such dispute involves the calculation of the Conversion Price, and such dispute
is not promptly resolved by discussion between the relevant Holder and the
Corporation, the Corporation and the Holder shall submit their disputed
calculations to an independent outside accountant via facsimile within three
Business Days of receipt of the Notice of Conversion. The accountant, at the
Corporation's sole expense, shall promptly audit the calculations and notify the
Corporation and the Holder of the results no later than three Business Days from
the date it receives the disputed calculations. The accountant's calculation
shall be deemed conclusive, absent manifest error. The Corporation shall then
issue the appropriate number of shares of Common Stock in accordance with
subparagraph (i) above.


(v)           Payment of Accrued Amounts.  Upon conversion of any shares of
Series A Preferred Stock, all amounts then accrued or payable on such shares
under this Certificate of Designation (including, without limitation, all
Dividends, if any) through and including the date of the Notice of Conversion
shall be paid by the Corporation in cash. In the event that the Corporation
elects to effect a payment-in-kind, the number of fully paid and non-assessable
shares of Common Stock due shall be determined in accordance with the following
formula:


All Amounts Accrued or Payable
 Conversion Price
 
6

--------------------------------------------------------------------------------



 
VIII. ADJUSTMENTS
 
The Conversion Price and the number of Conversion Shares shall be subject to
adjustment as follows:
 
A.           Subdivision or Combination of Common Stock.  If the Corporation at
any time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Shares issuable upon
conversion of the Series A Preferred Stock will be proportionately increased and
the Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  If the Corporation at any time combines (by any
reverse stock split, recapitalization, reorganization, reclassification or
otherwise) the shares of Common Stock acquirable hereunder into a smaller number
of shares, then, after the date of record for effecting such combination,  the
Conversion Shares issuable upon conversion of the Series A Preferred Stock will
be proportionately reduced and the Conversion Price in effect immediately prior
to such combination will be proportionately increased.
 
B.           [Intentionally Omitted].
 
C.           Consolidation, Merger or Sale.  In case of any consolidation of the
Corporation with, or merger of the Corporation into any other corporation, or in
case of any sale or conveyance of all or substantially all of the assets of the
Corporation other than in connection with a plan of complete liquidation of the
Corporation, then as a condition of such consolidation, merger or sale or
conveyance, adequate provision will be made whereby the Holder of the Series A
Preferred Stock will have the right to acquire and receive upon conversion of
the Series A Preferred Stock in lieu of the shares of Common Stock immediately
theretofore acquirable upon the conversion of the Series A Preferred Stock, such
shares of stock, securities or assets as may be issued or payable with respect
to or in exchange for the number of shares of Common Stock immediately
theretofore acquirable and receivable upon conversion of the Series A Preferred
Stock had such consolidation, merger or sale or conveyance not taken place.  In
any such case, the Corporation will make appropriate provision to insure that
the provisions of this Article VIII Section C hereof will thereafter be
applicable as nearly as may be in relation to any shares of stock or securities
thereafter deliverable upon the conversion of the Series A Preferred Stock.  The
Corporation will not effect any consolidation, merger or sale or conveyance
unless prior to the consummation thereof, the successor corporation (if other
than the Corporation) assumes by written instrument the obligations under this
Article VIII Section C and the obligations to deliver to the Holder of the
Series A Preferred Stock such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
 
D.           Distribution of Assets.  In case the Corporation shall declare or
make any distribution of its assets (including cash) to holders of Common Stock
as a partial liquidating dividend, by way of return of capital or otherwise,
then, after the date of record for determining shareholders entitled to such
distribution (on an “as converted” basis, as though all Series A Preferred Stock
had been converted into Common Stock immediately prior to the dividend
declaration date), the Holder of the Series A Preferred Stock shall be entitled
upon conversion of the Series A Preferred Stock for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the Holder had the Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.
 
E.           Adjustment Due to Dilutive Issuance.  If, at any time following the
Issuance Date when any shares of Series A Preferred Stock are issued and
outstanding, the Corporation issues or sells, or in accordance with this Article
VIII is deemed to have issued or sold, any shares of Common Stock for no
consideration or for a consideration per share (before deduction of reasonable
expenses or commissions or
 
 
7

--------------------------------------------------------------------------------


 
underwriting discounts or allowances in connection therewith) less than the
Conversion Price in effect on the date of such issuance (or deemed issuance) of
such shares of Common Stock (a “Dilutive Issuance”), then immediately upon the
Dilutive Issuance, the Conversion Price will be reduced to the price determined
by multiplying the Conversion Price in effect immediately prior to the Dilutive
Issuance by a fraction, (i) the numerator of which is an amount equal to the sum
of (x) the number of shares of Common Stock Deemed Outstanding immediately prior
to the Dilutive Issuance, plus (y) the quotient of the aggregate consideration,
calculated as set forth in Article VIII, received by the Corporation upon such
Dilutive Issuance divided by the Conversion Price in effect immediately prior to
the Dilutive Issuance, and (ii) the denominator of which is the Common Stock
Deemed Outstanding immediately after the Dilutive Issuance; provided that only
one adjustment will be made for each Dilutive Issuance.  No adjustment to the
Conversion Price shall have the effect of increasing the Conversion Price above
the Conversion Price in effect immediately prior to such adjustment.
 
F.           Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price, the following will be applicable:
 
(i)           Issuance of Rights or Options.  If the Corporation in any manner
issues or grants any warrants, rights or options, whether or not immediately
exercisable, to subscribe for or to purchase Common Stock or Convertible
Securities (such warrants, rights and options to purchase Common Stock or
Convertible Securities are hereinafter collectively referred to in this Article
VIII as “Options”) and the price per share for which Common Stock is issuable
upon the exercise of such Options is less than the Conversion Price on the date
of issuance or grant of such Options, then the maximum total number of shares of
Common Stock issuable upon the exercise of all such Options will, as of the date
of the issuance or grant of such Options, be deemed to be outstanding and to
have been issued and sold by the Corporation for such price per share.  For
purposes of the preceding sentence, the “price per share for which Common Stock
is issuable upon the exercise of such Options” is determined by dividing (i) the
total amount, if any, received or receivable by the Corporation as consideration
for the issuance or granting of all such Options, plus the minimum aggregate
amount of additional consideration, if any, payable to the Corporation upon the
exercise of all such Options, plus, in the case of Convertible Securities (as
hereinafter defined) issuable upon the exercise of such Options, the minimum
aggregate amount of additional consideration payable upon the conversion or
exchange thereof at the time such Convertible Securities first become
convertible or exchangeable, by (ii) the maximum total number of shares of
Common Stock issuable upon the exercise of all such Options (assuming full
conversion or exchange of Convertible Securities, if applicable).  No further
adjustment to the Conversion Price will be made upon the actual issuance of such
Common Stock upon the exercise of such Options or upon the conversion or
exchange of Convertible Securities issuable upon exercise of such Options.
 
(ii)           Issuance of Convertible Securities.  If the Corporation in any
manner issues or sells any other series or classes of Preferred Stock (other
than the Series A Preferred Stock) or any notes, debentures, evidences of
Indebtedness or other securities that are convertible into or exchangeable for
Common Stock (“Convertible Securities”), whether or not immediately convertible
(other than where the same are issuable upon the exercise of Options) and the
price per share for which Common Stock is issuable upon such conversion or
exchange is less than the Conversion Price on the date of issuance, then the
maximum total number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities will, as of the date of the issuance
of such Convertible Securities, be deemed to be outstanding and to have been
issued and sold by the Corporation for such price per share.  For the purposes
of the preceding sentence, the “price per share for which Common Stock is
issuable upon such conversion or exchange” is determined by dividing (i) the
total amount, if any, received or receivable by the Corporation as consideration
for the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Corporation
upon the conversion or exchange thereof at the time such Convertible Securities
first become convertible or
 
8

--------------------------------------------------------------------------------


 
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities.  No
further adjustment to the Conversion Price will be made upon the actual issuance
of such Common Stock upon conversion or exchange of such Convertible Securities.
 
(iii)           Change in Option Price or Conversion Rate.  If there is a change
at any time in (i) the amount of additional consideration payable to the
Corporation upon the exercise of any Options; (ii) the amount of additional
consideration, if any, payable to the Corporation upon the conversion or
exchange of any Convertible Securities; or (iii) the rate at which any
Convertible Securities are convertible into or exchangeable for Common Stock
(other than under or by reason of provisions designed to protect against
dilution), the Conversion Price in effect at the time of such change will be
readjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities still outstanding provided for such
changed additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold.
 
(iv)           Treatment of Expired Options and Unexercised Convertible
Securities.  If, in any case, the total number of shares of Common Stock
issuable upon exercise of any Option or upon conversion or exchange of any
Convertible Securities is not, in fact, issued and the rights to exercise such
Option or to convert or exchange such Convertible Securities shall have expired
or terminated, the Conversion Price then in effect will be readjusted to the
Conversion Price which would have been in effect at the time of such expiration
or termination had such Option or Convertible Securities, to the extent
outstanding immediately prior to such expiration or termination (other than in
respect of the actual number of shares of Common Stock issued upon exercise or
conversion thereof), never been issued.
 
(v)           Calculation of Consideration Received.  If any Common Stock,
Options or Convertible Securities are issued, granted or sold for cash, the
consideration received therefor for purposes hereof will be the amount received
by the Corporation therefor, before deduction of reasonable commissions,
underwriting discounts or allowances or other reasonable expenses paid or
incurred by the Corporation in connection with such issuance, grant or sale.  In
case any Common Stock, Options or Convertible Securities are issued or sold for
a consideration part or all of which shall be other than cash, the amount of the
consideration other than cash received by the Corporation will be the fair value
of such consideration, except where such consideration consists of securities,
in which case the amount of consideration received by the Corporation will be
the Market Price thereof as of the date of receipt.  In case any Common Stock,
Options or Convertible Securities are issued in connection with any acquisition,
merger or consolidation in which the Corporation is the surviving corporation,
the amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be.  The fair value of any consideration other than cash or securities
will be determined in good faith by the Board of Directors of the Corporation.
 
 (G)           Exceptions to Adjustments.  Notwithstanding anything contained to
the contrary in this Article VIII, no adjustment to the Conversion Price or
Conversion Shares pursuant to Section (E) of this Article VIII will be made:
 
(i)           upon the issuance of shares of Common Stock or Options or
Convertible Securities to eligible Persons pursuant to any stock or option plan
duly adopted by the Board of Directors of the Corporation; or
 
(ii)           upon the issuance of shares of Common Stock issuable upon the
exercise of Options or conversion of any Convertible Securities that are
outstanding as of the date of filing of this Certificate of Designations,
including, without limitation, the Series A Preferred Stock; or
 
 
9

--------------------------------------------------------------------------------


 
(iii)           the issuance (not for capital raising purposes) of shares of
Common Stock, Convertible Securities or Options either to (A) consummate any
acquisition of the assets, securities or business of any other Person, or (B)
financial institutions, lessors or vendors in connection with commercial credit
or service arrangements, equipment financings or similar transactions; in each
case, as approved by the Board of Directors of the Corporation.  
 
(H)           Notice of Adjustment.  Upon the occurrence of any event which
requires any adjustment of the Conversion Price, then, and in each such case,
the Corporation shall give notice thereof to the Holder of the Series A
Preferred Stock, which notice shall state the Conversion Price resulting from
such adjustment and the increase or decrease in the number of Conversion Shares
purchasable at such price upon exercise, setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.  Such
calculation shall be certified by the Chief Financial Officer of the
Corporation.
 
(I)           Minimum Adjustment of Conversion Price.  No adjustment of the
Conversion Price shall be made in an amount of less than 1% of the Conversion
Price in effect at the time such adjustment is otherwise required to be made,
but any such lesser adjustment shall be carried forward and shall be made at the
time and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Conversion Price.
 
(J)           No Fractional Shares.  No fractional shares of Common Stock are to
be issued upon the conversion of the Series A Preferred Stock, but the
Corporation shall pay a cash adjustment in respect of any fractional share which
would otherwise be issuable in an amount equal to the same fraction of the
average Market Price per share of the Common Stock for the five (5) Trading Days
immediately prior to the date of such exercise.
 
(K)           Other Notices.  In case at any time:
 
(i)           the Corporation shall declare any dividend upon the Common Stock
payable in shares of stock of any class or make any other distribution
(including dividends or distributions payable in cash out of retained earnings)
to the holders of the Common Stock;
 
(ii)           the Corporation shall offer for subscription pro rata to the
holders of the Common Stock any additional shares of stock of any class or other
rights;
 
(iii)           there shall be any capital reorganization of the Corporation, or
reclassification of the Common Stock, or consolidation or merger of the
Corporation with or into, or sale of all or substantially all its assets to,
another corporation or entity;
 


(iv)           there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Corporation;


then, in each such case, the Corporation shall give to the Holder of the Series
A Preferred Stock (a) notice of the date on which the books of the Corporation
shall close or a record shall be taken for determining the holders of Common
Stock entitled to receive any such dividend, distribution, or subscription
rights or for determining the holders of Common Stock entitled to vote in
respect of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up and (b) in the case of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up of the Corporation, notice of the date (or, if not
then known, a reasonable approximation thereof by the Corporation) when the same
shall take place.  Such notice shall also specify the date on which the holders
of Common Stock shall be entitled to receive such dividend, distribution, or
subscription rights or to
 
10

--------------------------------------------------------------------------------


 
exchange their Common Stock for stock or other securities or property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, or winding-up, as the case may be.  Such notice
shall be given at least thirty (30) days prior to the record date or the date on
which the Corporation’s books are closed in respect thereto.  Failure to give
any such notice or any defect therein shall not affect the validity of the
proceedings referred to in clauses (i), (ii), (iii) and (iv) above.


IX. VOTING RIGHTS


A.           Class Voting
Rights.                                           Holders of the Series A
Preferred Shares shall vote together as a separate class on all matters which
impact the rights, value or conversion terms, or ranking of the Series A
Preferred Shares, as provided herein.


B.           Voting with Holders of Common
Stock.                                                                Holders of
the Series A Preferred Shares shall vote on an “as converted” basis, together as
a single class, with the Common Stock, on all matters requiring the approval,
ratification or consent of holders of Common Stock of the Corporation.


X. PROTECTION PROVISIONS


The Corporation shall not, without first obtaining the affirmative vote or
written consent of the Majority Holders of the Series A Preferred Shares, voting
or consenting as a separate class, given in person or by proxy:
 
A.          make any amendment or modification of the Corporation’s Restated
Memorandum in any manner which has or could reasonably be expected to have, an
adverse effect on the rights, privileges and designations of the Series A
Preferred Shares; or


B.           amend or modify in any manner this Series A Certificate of
Designation in any manner which has or could reasonably be expected to have, an
adverse effect on the rights, privileges and designations of the Series A
Preferred Shares.


XI. MISCELLANEOUS


A.           Cancellation of Series A Preferred Shares If any Series A Preferred
Shares are converted pursuant to this Series A Certificate of Designations, the
shares so converted or redeemed shall be canceled, shall return to the status of
authorized, but unissued Series A Preferred Shares of no designated series, and
shall not be issuable by the Corporation as Series A Preferred Shares.


B.           Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the lost, theft, destruction or mutilation of any Series A Preferred
Shares Certificate(s) and (ii) (y) in the case of loss, theft or destruction,
indemnity (without any bond or other security) reasonably satisfactory to the
Corporation, or (z) in the case of mutilation, the Series A Preferred Shares
Certificate(s) (surrendered for cancellation), the Corporation shall execute and
deliver new Series A Preferred Shares Certificate(s) of like tenor and
date.  However, the Corporation shall not be obligated to reissue such lost,
stolen, destroyed or mutilated Series A Preferred Shares Certificate(s) if the
Holder contemporaneously requests the Corporation to convert such Series A
Preferred Shares.


C           Waiver Notwithstanding any provision in this Certificate of
Designation to the contrary, any provision contained herein and any right of the
Holders of Series A Preferred Shares granted hereunder may be waived as to all
Series A Preferred Shares (and the Holders thereof) upon the written consent of
the Majority Holders, unless a higher percentage is required by applicable law,
in which case the written consent of the Holders of not less than such higher
percentage of Series A Preferred Shares shall be required.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned declares under penalty of perjury under the
laws of the State of Delaware that he has read the foregoing Certificate of
Designation and knows the contents thereof, and that he is duly authorized to
execute the same on behalf of the Corporation, this 25th day of January 2010.
 
 

 
FUND.COM INC.
         
 
By:
/s/ Gregory Webster       Name:    Gregory Webster        Title:      Chief
Executive Offixcer   


 

12
 